Citation Nr: 1032497	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an additional nonservice-connected death burial 
allowance. 


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel










INTRODUCTION

The Veteran served on active duty from August 1964 to May 1967.  
The appellant is his surviving daughter.  The appellee is his 
surviving girlfriend.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 administrative decision, which denied 
the appellant's claim for entitlement to nonservice-connected 
death burial allowance.  Subsequently, in a December 2007 
statement of the case (SOC), it was determined that the amount 
payable to the appellant was $955.07, which represents the 
proportionate share of burial benefits due to the appellant.  As 
this SOC disallowed the appellant's claim for full burial 
benefits and determined that the appellee was entitled to a 
proportionate amount of burial benefits ($534.93), this is a 
"contested" claim.

For the reasons set forth below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The term "burial benefits" means payment of money toward funeral 
and burial expenses.  A burial allowance is payable under certain 
circumstances to cover the burial and funeral expenses of a 
veteran and the expense of transporting his/her body to the place 
of burial.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 
(2009).

If a veteran dies as a result of a service-connected disability 
or disabilities, certain burial benefits may be paid pursuant to 
38 C.F.R. § 3.1600(a).  Cases involving a nonservice-connected 
death burial allowance are covered under 38 C.F.R. § 3.1600(b).  
In the case before the Board, the RO granted the appellant a 
burial allowance of $955.07 toward the burial and funeral 
expenses for the Veteran, based on the rules for granting 
allowance if a Veteran's death is not service connected.  38 
U.S.C.A. § 2302, 2303 (West 2002); 38 C.F.R. § 3.1600 (b) (2009).  
The appellant is contesting the amount of the allowance granted.

Specifically, the RO determined in the December 2007 SOC that the 
total available burial benefits payable is $1,490.00.  This is 
composed of a $300.00 burial benefit and $1,190.00 in 
transportation charges.  (A $300.00 plot allowance is not 
payable, because the Veteran was buried in a national cemetery.)  
However, the RO determined that the appellant is only entitled to 
$955.07, as the evidence reflects that the Veteran's surviving 
girlfriend paid $3,092.00 toward the burial expenses and, as 
such, is entitled to $534.93 in burial benefits.  

In January 2008, the appellant submitted a substantive VA Form 9 
Appeal with regard to this SOC.  Subsequently, the appellant was 
provided a letter dated May 13, 2010, indicating that the case 
was being forwarded to the Board.  On May 21, 2010, the appellant 
was issued a letter indicating that the Board had received the 
claims file and that the appeal had been docketed.  Importantly, 
however, there is no indication in the claims file that the 
appellee received copies of either of these letters or that she 
was ever informed that the issue has been appealed to the Board. 

In cases involving simultaneously contested claims, such as this 
one, VA has additional regulatory responsibilities as to 
notification of the parties involved at each stage of the 
process.  See 38 C.F.R. § 19.100 (2009), et seq; 38 C.F.R. 
§ 20.3(p) (2009).  In contested claims, all interested parties 
will be specifically notified of the action taken by the RO in 
the claim and of the right and time limit to initiate an appeal, 
as well as hearing and representation rights.  38 C.F.R. § 19.100 
(2009).

Upon filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties, will be furnished with a 
copy of the SOC, such copy to contain only information which 
directly affects the payment or potential payment of the 
benefit(s) which is (are) the subject of the contested claim.  38 
C.F.R. § 19.101 (2009).  The interested parties will also be 
apprised of the requirements for filing a substantive appeal to 
the Board.  Id.

Furthermore, when a substantive appeal is filed in a 
simultaneously contested claim, the content of the substantive 
appeal will be furnished to the other contesting parties to the 
extent that it contains information which could directly affect 
the payment or potential payment of the benefit which is the 
subject of the claim.  38 C.F.R. § 19.102 (2009).

As the appellee in the current appeal is clearly an interested 
party with respect to the allowance of the burial benefits, this 
issue must be remanded in order to provide the appellee with 
notice of the content of the substantive appeal, as well as 
notice that this issue has been appealed to the Board. 

Additionally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires VA to notify a claimant and a 
claimant's representative, if any, of any information, and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [holding that a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

As the issue before the Board is a contested claim, both the 
appellant and the appellee should be provided with a proper VCAA 
notice letter of this claim.   

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant and the appellee 
with a corrective VCAA notice letter 
relating to the apportionment claim for 
nonservice-connected death burial 
allowance.

2.	Provide the appellee with notice of the 
content of the substantive appeal filed 
by the appellant in January 2008, as 
well as notice that this issue has been 
appealed to the Board.

3.	Then, readjudicate the claim.  A 
supplemental statement of the case (SSOC) 
should be provided to both parties, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After both parties have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review. 

The parties have the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


